DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 5/30/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony King on 8/12/2022.
The application has been amended as follows: 
In Claim 1,
On line 18, change “the first difference” to -- the difference --.
Reasons for Allowance
Claims 1-6, 19, 21, and 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of rotating the magnetron and measuring a first magnetic flux density at a first position above the predetermined center by a probe; defining a first area of the magnetron around the first position based on the first magnetic flux density, wherein the first area is defined by laterally outward expansion from the first position in a first distance, the first distance is proportional to the first magnetic flux density; rotating the magnetron and measuring a plurality of second magnetic flux densities at a plurality of second positions within the first area of the magnetron by the probe; deriving a difference between a maximum of the plurality of second magnetic flux densities and a minimum of the plurality of second magnetic flux densities; and comparing the difference with a predetermined threshold. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 19,
The primary reason for the allowance of claim 19 is the inclusion of  rotating the magnetron and measuring a first magnetic flux density at the estimated center by a probe;  defining a first area of the magnetron around the estimated center based the first magnetic flux density, wherein the first area is defined by laterally outward expansion from the estimated center in a first distance, the first distance is proportional to the first magnetic flux density; rotating the magnetron and measuring a plurality of second magnetic flux densities at a plurality of second positions within the first area of the magnetron by the probe;  deriving a first standard deviation from the plurality of second magnetic flux densities; and comparing the first standard deviation with a predetermined threshold. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 26,
The primary reason for the allowance of claim 26 is the inclusion of defining an area of the magnetron around the estimated center, wherein the area is defined by laterally outward expansion from the estimated center in a distance; measuring a plurality of magnetic flux densities at a plurality of positions within the area by a probe upon rotation of the magnetron about the estimated center; deriving a minimum magnetic flux density among the plurality of magnetic flux densities; defining one of the plurality of positions having the minimum magnetic flux density as an exact center of the magnetron; and moving the probe to the exact center of the magnetron.  It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858